NUMBER 13-16-00099-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FIRST CASH, LTD.,                                                                Appellant,

                                              v.

JQ-PARKDALE LLC, ET AL.                                                         Appellees.


                    On appeal from the 319th District Court
                          of Nueces County, Texas.



                           ORDER OF ABATEMENT
             Before Justices Rodriguez, Benavides, and Perkes
                             Order Per Curiam

       This cause is before the Court because the court reporter, Esther Natividad, has

failed to timely file the reporter’s record. The reporter’s record in this cause was originally

due to be filed on March 16, 2016. The reporter has previously requested and received

three prior extensions of time to file the record, granting the reporter until July 22, 2016

to file the record. The reporter was notified that further extensions would be not granted
absent exigent circumstances. To date, Natividad has not filed the reporter’s record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned its appeal. If it is

determined that appellant has not abandoned its appeal, the court shall further determine

if appellant’s attorney of record continues to represent appellant and will diligently pursue

this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
15th day of August, 2016.




                                              2